OPINION — AG — * POLLUTION — PROSECUTION — PROCEDURE ** A PROSECUTION FOR POLLUTION OF A STREAM MAY BE INSTITUTED AGAINST A CORPORATION BY THE FILING OF AN INFORMATION IN THE COUNTY COURT JUST AS IF SAID DEFENDANT WERE A NATURAL PERSON. THE CORPORATION SHOULD BE SERVED WITH SUMMONS AS PROVIDED BY 22 O.S. 1301 [22-1301], 22 O.S. 1302 [22-1302] [22-1302], 22 O.S. 1303 [22-1303] — THIS THIS CONNECTION YOUR ATTENTION IS CALLED TO THE CASE OF ' HARDEMAN KING COMPANY V. STATE, 233 P. 792 ' IN WHICH CASE A CORPORATION HAD BEEN CONVICTED IN THE COUNTY COURT AND THE CONVICTION WAS ' REVERSED AND REMANDED ' BECAUSE OF FAILURE TO SERVE SUMMONS AS PROVIDED. (SEE 'WOLFE OIL COMPANY V. STATE (COURT OF CRIMINAL APPEALS CASE (PS)) (POLLUTION, CRIMINAL LIABILITY, INDICTMENT AND INFORMATION) CITE: 22 O.S. 1303 [22-1303] (SAM H. LATTIMORE)